DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harneja in view of Song (US 2015/0169357 A1)
Regarding claim 1, Harneja discloses a method comprising:
receiving an incoming data packet (Fig. 5A, el. 500);
determining one or more group identifiers (IDs) based on content in the incoming
data packet (para. 260-261, para. 181, para. 241, e.g., identifiers or ip addresses, para. 102,para. 224);
identifying a rule, from a plurality of rules, based on the group id (para. 260-261, TCAM rules);
and performing an action associated with the identified rule on an outgoing data packet generated from the incoming data packet, wherein the action that is performed is based on the one or more groups of host machines with which the incoming data packet is associated (para. 260-261, para. 371, para. 380, to perform filtering or dropping);

Song teaches the group ID comprising a plurality of bits whose bits correspond to different groups of host machines wherein the group ID  identifies groups of host machines with which the incoming data packet is associated (Device ID or Host ID are consists of 6 bits of MAC address);
It would be obvious for one of ordinary skill in the arts before the invention to modify Harneja to include Song in order allow a system to correct forwarding the data packet to the correct destination.

Regarding claim 2, Haneja in view of Song discloses wherein the one or more group IDs is based on
addressing information contained in the incoming data packet Haneja (para. 102, para. 224, para. 270-271, IP addresses).

Regarding claim 3, Haneja in view of Song discloses wherein the one or more group IDs is based on group information from one or more packet forwarding tables (Haneja para. 278-280, i.e., L3 table, para. 137).

Regarding claim 4, Haneja in view of Song discloses wherein the one or more packet forwarding tables includes a MAC table (Haneja para. 160, para. 165, para. 260, para. 137).

Regarding claim 5, Haneja in view of Song discloses wherein the one or more packet forwarding tables includes a routing table (Haneja para. 137).



Regarding claim 7, Haneja in view of Song discloses wherein the one or more group IDs is based at least on a destination MAC address in the incoming data packet (Haneja para. 102, para. 224, para. 270-271, IP addresses).

Regarding claim 8, Haneja in view of Song discloses wherein the one or more group IDs is based at least on a destination IP address in the incoming data packet (Haneja para. 102, para. 224, para. 270-271, IP addresses).

Regarding claim 9, Haneja in view of Song discloses wherein identifying a rule is based on information contained in the outgoing data packet in addition to the one or more group IDs associated with the outgoing data packet (Haneja Fig. 2C).

	Regarding claim 10, the instant claim is met by rejection of claim 1. 
	Regarding claim 11, the instant claim is met by rejection of claim 2. 
	Regarding claim 12, the instant claim is met by rejection of claim 6. 
	Regarding claim 13, the instant claim is met by rejection of claim 9. 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haneja in view of Kumar (US 2019/0140937 A1).


a memory having stored therein a plurality of rule; each of the plurality of rules having a group ID [ID] (para. 92-93, para. 96, Fig. 1B); and
Haneja does not explicitly disclose one or more processors configured to process an egress packet according to one or more actions associated with a rule selected from among the plurality of rules based on a match between the one or more groups of host machines associated with the rules and one or more groups of host machines associated with the egress packet;
Kumar teaches one or more processors configured to process an egress packet according to one or more actions associated with a rule selected from among the plurality of rules based on a match between the one or more groups of host machines associated with the rules and one or more groups of host machines associated with the egress packet (Fig. 4, para. 64-65, para. 75-77);
It would be obvious for one of ordinary skill in the art before the invention to modify Haneja to include Kumar in order allow a system to process data packets more efficient to their destination;
Haneja in view of Kumar does not explicitly disclose the group ID comprising a plurality of bits whose bits correspond to different groups of host machine;
Song teaches the group ID comprising the group ID comprising a plurality of bits whose bits correspond to different groups of host machine (Device ID or Host ID are consists of 6 bits of MAC address);
It would be obvious for one of ordinary skill in the arts before the invention to modify Harneja in view of Kumar to include Song in order allow a system to correct forwarding the data packet to the correct destination.

Regarding claim 16, Haneja in view of Kuman and further in view of Kumar discloses wherein a rule that is associated with a first group of host machines matches any egress packet that is also 

Regarding claim 17, Haneja in view of Kuman and further in view of Kumar discloses a group identifier (ID) memory having stored therein data that identifies the one or more groups of host machines associated with the egress packet, wherein each of the plurality of rules is associated with a group mask, wherein a rule is selected from among the plurality of rules by combining the rule's group mask with data in the group ID memory (Haneja, para. 92-93, para. 96, Fig. 1A, Kumar, Fig. 4, para. 64-65, para. 75-77).

Regarding claim 18, Haneja in view of Kuman and further in view of Kumar discloses wherein data in the group ID memory is determined based on addressing information contained in an ingress packet, wherein the egress packet is generated from the ingress packet.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haneja in view of Kuman and further in view of Kumar in view in view of Tober et al. (US 7,613,836 B2, hereinafter refers Tober).

Regarding claim 19, Haneja in view of Kuman and further in view of Kumar discloses all limitation of claim 18, 
Haneja in view of Kuman and further in view of Kumar does not explicitly disclose further comprising one or more packet forwarding tables used to generate the egress packet from the ingress packet, wherein the data for the group ID memory is obtained from the one or more packet forwarding tables;

It would be obvious for one of ordinary skill in the art before the invention to modify Haneja in view of Kuman and further in view of Kumar to include Tober in order allow a system to process data packets more efficient to their destination.

Regarding claim 20, Haneja in view of Kumar in view of Tober wherein the information is a MAC address or an IP address in the ingress packet (Kumar, para. 64-65, Tober, claim 6, claim 14).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/CAI Y CHEN/Primary Examiner, Art Unit 2425